Title: James Madison to Martin Van Buren, 15 October 1826
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 15. 1826
                            
                        
                        Since mine of Sepr. 20. answering yours of Aug. 30. I have recd. that of Sepr. 28. with a copy of the Report
                            of the Come. on Roads & canals. I have not been able to read more of it than the part which you notice. The Come.
                            have transcended all preceding Advocates of the doctrine they espouse in appealing to the old articles of Confederation
                            for its support. Whatever might have been the practice under those articles, it would be difficult to shew that it was
                            always kept within the prescribed limits. The Revolutionary Congs. was the offspring of the great crisis, and the exercise
                            of its powers, prior to the final ratification of the articles, governed by the law of necessity or of palpable
                            expediency. And after that event, there seems to have been often more regard to the former latitude of proceeding than to
                            the text of the instrument; assumptions of power apparently useful being considered little dangerous in a Body so feeble,
                            and so compleatly dependent on the Authority of the States. There is no evidence however that the old Congress ever
                            assumed such a Construction of the "terms comon defence & general welfare" as is claimed for the new. Nor is it
                            probable that Genl Washington, in the sentiments quoted from, or for him, had more in view than the great importance of
                            measures beyond the reach of individual States, and, if to be executed at all, calling for the general authority of the
                            Union. Such modes of deducing power may be fairly answered by the question, What is the power that may not be grasped with
                            the aid of them? Be pleased to accept, Sir, the renewed expression of esteem & friendly wis<hes>
                        
                            
                                James Madison
                            
                        
                    